Citation Nr: 0740581	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits, to include service connection for the cause of the 
veteran's death, and under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, F.F., and S.W., friends of the appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He died in October 2005.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant, the veteran's widow, 
service connection for the cause of the veteran's death.  The 
appellant subsequently initiated and perfected an appeal of 
this determination.  In May 2006 she testified at the RO 
before a Decision Review Officer, and in October 2007, she 
testified before the undersigned Acting Veterans Law Judge, 
seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that in Hupp v. Nicholson, [21 Vet. 
App. 342 (2007)] the United States Court of Appeals for 
Veterans Claims (Court) recently expanded the VCAA notice 
requirements for a DIC claim.  In Hupp, the Court held that 
VA is not relieved of providing § 5103(a) notice merely 
because the appellant had provided some evidence relevant to 
each element of his or her claim in his or her application 
for benefits.  The Court also noted in Hupp that 38 U.S.C. 
§ 5103(a) required the Secretary to notify the claimant of 
any information not previously provided to VA that is 
necessary to substantiate the claim.  The Court further held 
that while there is no preliminary obligation on the part of 
VA to perform a pre-decisional adjudication of the claim 
prior to providing § 5103(a) notice, the § 5103(a) notice 
must be "responsive to the particular application 
submitted."  The Court observed in Hupp that there was a 
"middle ground" between a pre-decisional adjudication and 
boilerplate notice addressing § 5103(a) compliance.  

The Court next determined that, when adjudicating a claim for 
DIC, VA must perform a different analysis depending upon 
whether a veteran was service-connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected. 

In addition, the Court found in Hupp that the content of the 
§ 5103(a) notice letter will depend upon the information 
provided in the claimant's application.  While VA is not 
required to assess the weight, sufficiency, credibility, or 
probative value of any assertion made in the claimant's 
application for benefits, the Court held that the § 5103(a) 
notice letter should be "tailored" and must respond to the 
particulars of the application submitted.  

A review of the claims file shows that the RO has not 
provided the appellant and her service representative with 
appropriate VCAA notice.  The Board notes that while a 
December 2005 letter from the RO to the appellant generally 
explained what benefits are available to surviving spouses 
and what the evidence must show to establish eligibility for 
DIC, it did not fully comply with VCAA requirements.  The 
letter did not fully address the VCAA or the appellant's 
particular claim, to include the fact that the veteran was 
serviced connected for multiple disabilities at the time of 
his death and in receipt of a 100 percent schedular rating.  
In short, this letter is not "tailored" to the information 
provided by the claimant when she filed her application for 
VA benefits.  

Given the foregoing, and in light of the Court's recent 
decision in Hupp, the Board finds that the appellant's claim 
must be remanded for the issuance of VCAA notice that 
addresses all aspects of her DIC claim.  On remand, the VCAA 
notice provided to the appellant by the RO must include: (1) 
a statement of the conditions for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must furnish the appellant and 
her representative a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death, 
entitlement to DIC under 38 U.S.C.A. 
§ 1318, to accrued benefits, and to any 
other dependants' benefits the appellant 
may be seeking or entitled, as outlined by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Such notice must be 
tailored to the specific information 
provided in the appellant's claim for 
benefits.  


2.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the supplemental 
statement of the case, the AMC must 
readjudicate the appellant's claims for 
service connection for the cause of the 
veteran's death and entitlement to DIC 
under 38 U.S.C.A. § 1318.  If any claim 
remains denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case and provide the appellant an 
opportunity to respond.

The Board makes no finding at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

